DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered.
	Applicant argues that hinge 83 is not adjustable. Examiner respectfully disagrees. The side at 83 is adjustable since it can be opened and closed. Applicant has not defined what “adjustable” means so under broadest reasonable interpretation any ability to change (such as opening/closing/rotating) would make the side adjustable.
Applicant argues Lovegrove does not disclose the screw, dowel, and recess. However, Gruber does as discussed below.
Applicant argues that Lovegrove does not disclose the one or more rub bars are threadably attached and instead are attached by welding. However, Garner teaches that threaded attachments are known alternatives wo welding as discussed below.
Applicant argues that 86 does not constitute a rough surface. However, applicant has not defined what constitutes a “rough surface.” Therefore, anything not perfectly smooth can be considered a rough surface under broadest reasonable interpretation and 86 makes the surface not perfectly smooth. If applicant desires a narrower interpretation then the limitation will need to be more narrowly defined.
Applicant argues Lovegrove does not disclose the clip being threadably adjustable. However, Gruber teaches it is known in the art for attachments to be threadably adjustable as discussed below.
Applicant argues Lovegrove does not disclose the inner is adjustable. Applicant had not recited how the inner diameter is adjustable. Therefore, any change, such as opening and closing the clamp, makes the inner diameter of the clamp adjustable. Applicant needs to more narrowly define how the function is performed and the structures involved.
Applicant argues the one or more rub bars of Lovegrove are not interchangeable. However, in view of Lovegrove alone the rub bares are interchangeable before they are attached since they are all the same which fulfills the claim limitation. Furthermore, in view of the new rejection due to amendments the rub bars are interchangeable after instillation as well since the threads make them removable.
Applicant argues with respect to claims 10 and 11 that if 24A and 24B are different downhole equipment then 20 which is made up of 24A and 24B cannot be different parts of the same downhole equipment. Examiner respectfully disagrees. Claims 10 and 11 are separate claims that have no dependency on each other. Therefore, Baxter can be interpreted differently for each claim rejection. In the rejection of claim 10, the tubing string, 20, is interpreted as being a single piece of downhole equipment. In respect to claim 11, the individual pipe sections, 24A and 24B, are each interpreted as being different downhole equipment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7,16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovegrove (US 4,601,334) in view of Gruber (US 2018/0355679) and Garner (US 2010/0018698).
With respect to claim 1: Lovegrove discloses a clamp (Fig. 6) for use with downhole equipment (Col. 1, lines 6-15), comprising: 
a clamp top (82) comprising a first hinged side (side with 83; Fig. 6) and a first adjustable side (side opposite 83; side is adjustable because it can be opened; Fig. 6); 
a clamp bottom (81) comprising a second hinged side (side with 83; Fig. 6) and a second adjustable side (side opposite 83; side is adjustable because it can be opened; Fig. 6), wherein the first hinged side and the second hinged side are connected to form a clamp hinge (83; Fig. 6), and further wherein the first adjustable side and the second adjustable side are adjacent to each other (Fig. 6); 
a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6); and 
one or more rub bars (88) attached to the outer diameter of the clamp top (Fig. 6).
Lovegrove does not disclose the recess of the second adjustable side, screw, dowel, or that the rub bars are threadably attached.
Gruber teaches it is known in the art for a clamp (1) to have a second adjustable side (30) to have a recess (contains 50 in 30 in Figs. 4-5) containing a screw (50; ¶ [0060]), wherein the screw connects a first adjustable side (10, 20) and the second adjustable side (¶ [0047-48]; Figs. 2, 4-5); a dowel nut (51), wherein the dowel nut receives the screw (¶ [0047-48]; Figs. 4-5). It would be obvious to one having ordinary skill in the art at the time of filing to combine the screw and dowel nut configuration of Gruber with the invention of Lovegrove since doing so would allow the tension of the clamp to be adjusted (Gruber ¶ [0048]).
The combination of Lovegrove and Gruber does not teach the one or more rub bars are threadably attached.
Garner teacher is known in the art for one or more centralizer rub bars (104) to be threadably (¶ [0017, 0021]) attached to it underlying structure (102; Fig. 1). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the threaded connection of Garner for the welded connection of Lovegrove and Gruber since Garner teaches that a threaded connection is a known alternative for a welded connection (Garner ¶ [0017, 0021]).
With respect to claim 2: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the inner diameter of the clamp top and the inner diameter of the clamp bottom comprise a coarse surface (85, 86; Col. 5, lines 48-51; Fig. 6).
With respect to claim 3: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the coarse surface engages the outer diameter of the downhole equipment preventing rotation of the clamp relative to the downhole equipment (Col. 5, lines 48-51; Fig. 6).
With respect to claim 4: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the coarse surface engages the outer diameter of the downhole equipment preventing linear movement of the clamp relative to the downhole equipment (Col. 5, lines 48-51; Fig. 6).
With respect to claim 7: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the clip is adjustable (Col. 5, line 58-Col. 6, line 8; the clip is adjustable because it can be moved and it can be selected for the desired manner of holding 38).
Gruber from the combination of Lovegood, Gruber, and Grover further teaches it is known in the art for attachment structures to be threadably adjustable (¶ [0047-48]). It would be obvious to one having ordinary skill in the art to before the effective filing date to combine the threaded adjustability of Gruber with the invention of Lovegood, Gruber, and Grover since doing so would allow the tension of to be adjusted (Gruber ¶ [0048]).
With respect to claim 16: Lovegrove discloses a method of employing a clamp, comprising: 
attaching a clamp (Fig. 6) to downhole equipment (12; Col. 1, lines 50-54), wherein the clamp comprises: 
a clamp top (82) comprising a first adjustable side (side opposite 83; side is adjustable because it can be opened; Fig. 6), 
a clamp bottom (81) attached to the clamp top (Fig. 6), wherein the clamp bottom comprises a second adjustable side (side opposite 83; side is adjustable because it can be opened; Fig. 6), 
a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6), and 
one or more rub bars (88) attached to the outer diameter of the clamp top (Fig. 6); and
inserting the downhole equipment into a wellbore (Col. 1, lines 6-15; Col. 1, lines 59-61).
Lovegrove does not disclose the recess of the second adjustable side, screw, dowel, or that the rub bars are threadably attached.
Gruber teaches it is known in the art for a clamp (1) to have a second adjustable side (30) to have a recess (contains 50 in 30 in Figs. 4-5) containing a screw (50; ¶ [0060]), wherein the screw connects a first adjustable side (10, 20) and the second adjustable side (¶ [0047-48]; Figs. 2, 4-5); a dowel nut (51), wherein the dowel nut receives the screw (¶ [0047-48]; Figs. 4-5). It would be obvious to one having ordinary skill in the art at the time of filing to combine the screw and dowel nut configuration of Gruber with the invention of Lovegrove since doing so would allow the tension of the clamp to be adjusted (Gruber ¶ [0048]).
The combination of Lovegrove and Gruber does not teach the one or more rub bars are threadably attached.
Garner teacher is known in the art for one or more centralizer rub bars (104) to be threadably (¶ [0017, 0021]) attached to it underlying structure (102; Fig. 1). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the threaded connection of Garner for the welded connection of Lovegrove and Gruber since Garner teaches that a threaded connection is a known alternative for a welded connection (Garner ¶ [0017, 0021]).
With respect to claim 17: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the step of adjusting the clip to contain one or more cables (58-64).
With respect to claim 18: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the step of adjusting the inner diameter of the clamp to prevent rotation of the clamp relative to the downhole equipment (Col. 5, lines 32-51; the inner diameter is decreased when closed around 12 which contributes to preventing rotation).
With respect to claim 20: Lovegrove from the combination of Lovegood, Gruber, and Grover further teaches the one or more rub bars are interchangeable (Fig. 6 shows 88 is a separate structure attached to 81 and 82 which means it can be changed since the structures are now threadedly connected due to modifications).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lovegrove, Gruber, and Grover as applied to claim 1 above, and further in view of Harbison (US 2015/0068759).
With respect to claim 5: The combination of Lovegrove, Gruber, and Grover teaches all aspects of the claimed invention except for the clamp is customizable to adjust to multiple orientations. Harbison teaches it is known in the art for a clamp (20; Figs. 4-5) to be customizable to adjust to multiple orientations (¶ [0032, 0039]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the customizability of Harbison with the invention of Lovegrove, Gruber, and Grover since doing so would allow drill string components of different diameters to be accommodated (Harbison ¶ [0032]).

Claims 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2009/0078020) in view of Lovegrove, Gruber, and Grover.
With respect to claim 8: Baxter discloses a clamp (30, 32) for use with downhole equipment (20, 24A, 24B), comprising: 
a plurality of clamping sections (32; upper and lower shown in Figs. 2A, 2B); and
a continuous rub bar (30), wherein the continuous rub bar is attached to each of the clamping sections (Figs. 2A, 2B).
Baxter does not disclose the details of each clamping section. Lovegrove teaches a clamping section comprises:
a clamp top (82) comprising a first hinged side (side with 83; Fig. 6) and a first adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6), and
a clamp bottom (81) comprising a second hinged side (side with 83; Fig. 6) and a second adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6), wherein the first hinged side and the second hinged side are connected to form a clamp hinge (83; Fig. 6), and further wherein the first adjustable side and the second adjustable side are adjacent to each other (Fig. 6). 
It would be obvious to one having ordinary skill in the art at the time of filing to substitute the clamping sections of Baxter for that of Lovegrove since doing so would perform the same predictable result of allowing a downhole tool to be clamped onto.
The combination of Baxter and Lovegrove does not teach the recess of the second adjustable side, screw, dowel, or that the rub bars are threadably attached.
Gruber teaches it is known in the art for a clamp (1) to have a second adjustable side (30) to have a recess (contains 50 in 30 in Figs. 4-5) containing a screw (50; ¶ [0060]), wherein the screw connects a first adjustable side (10, 20) and the second adjustable side (¶ [0047-48]; Figs. 2, 4-5); a dowel nut (51), wherein the dowel nut receives the screw (¶ [0047-48]; Figs. 4-5). It would be obvious to one having ordinary skill in the art at the time of filing to combine the screw and dowel nut configuration of Gruber with the invention of Baxter and Lovegrove since doing so would allow the tension of the clamp to be adjusted (Gruber ¶ [0048]).
The combination of Baxter, Lovegrove and Gruber does not teach the one or more rub bars are threadably attached.
Garner teacher is known in the art for one or more centralizer rub bars (104) to be threadably (¶ [0017, 0021]) attached to it underlying structure (102; Fig. 1). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the threaded connection of Garner for the welded connection of Baxter, Lovegrove and Gruber since Garner teaches that a threaded connection is a known alternative for a welded connection (Garner ¶ [0017, 0021]).
With respect to claim 9: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches the continuous rub bar comprises a recessed area (see cutout area on side of 30 in Figs. 2A, 2B).
With respect to claim 10: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches each of the clamping sections is attached to a different part of the same downhole equipment (20; Fig. 1).
With respect to claim 11: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches each of the clamping sections is attached to different downhole equipment (24A, 24B; Figs. 2A, 2B).
With respect to claim 12: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches the clamping sections are attached to one or more pieces of downhole equipment (20; 24A, 24B).
With respect to claim 14: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches the clamping sections are adjusted to the same inner diameter (24A and 24B have the same diameter as seen in Figs. 1, 2A, 2B so the clamping sections are adjusted to the same inner diameter).
With respect to claim 15: Baxter from the combination of Baxter, Lovegrove, Gruber, and Grover further teaches at least one of the clamping sections comprises a clip (64). Baxter does not teach the details of the clip. Lovegrove teaches at least one of the clamping sections comprises a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the clip of Lovegrove for that of Baxter since doing so would perform the same predictable result of securing a control line.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baxter, Lovegrove, Gruber, and Grover as applied to claim 8 above, and further in view of Harbison.
With respect to claim 13: The combination of Baxter, Lovegrove, Gruber, and Grover teaches all aspects of the claimed invention except for each of the clamping sections is adjusted to a different inner diameter. Harbison teaches it is known in the art for a clamp (20; Figs. 4-5) to be customizable to adjust to multiple diameters (¶ [0032, 0039]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the customizability of Harbison with the invention of Baxter, Lovegrove, Gruber, and Grover since doing so would allow drill string components of different diameters to be accommodated (Harbison ¶ [0032]). Since the clamping sections are adjustable to different diameters there are a finite number of possible combinations for the inner diameter of each clamping section relative to the other. The clamping sections can have the same inner diameters or different diameters. It is within the ordinary skill in the art at the time of filing to select from a finite number of possible options. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). It would therefore be obvious to one having ordinary skill in the art at the time of filing for each of the clamping sections to be adjusted to a different inner diameter in order to optimize operations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lovegrove, Gruber, and Grover as applied to claim 18 above, and further in view of Hokanson.
With respect to claim 19: The combination of Lovegrove, Gruber, and Grover teaches all aspects of the claimed invention except for the inner diameter of the clamp top and the inner diameter of the clamp bottom comprise a knurled surface. Hokanson teaches it is known in the art to use a knurled surface (4; Pg. 1, Col. 1, lines 10-16). It would be obvious to one having ordinary skill in the art at the time of filing to combine the knurled surface of Hokanson with the invention of Lovegrove, Gruber, and Grover since doing so would aid in preventing longitudinal and rotational movement (Hokanson Pg. 2, Col. 1, lines 3-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672